Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marsha P. Carter appeals the district court’s order dismissing her employment discrimination action. Carter has failed to challenge the district court’s dismissal of her retaliation claim and, therefore, she has forfeited appellate review of that claim. See 4th Cir. R. 34(b). In addition, with respect to Carter’s claim of disparate treatment, we conclude that Carter failed to establish a prima facie case of discrimination. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately addressed in the materials before the court and argument would not aid the decisional process.

AFFIRMED.